Title: From George Washington to General William Howe, 22 March 1778
From: Washington, George
To: Howe, William



Sir
Head Qrs [Valley Forge] March 22d 1778

Your several Letters of the 15th 19th and 21st Inst. have been duly received.
You are under a mistake, as to the rank of Mr Ethan Allen, which is only that of Lieutenant Colonel and as such he has been returned & considered by your Commissary, Mr Loring. The fact truly is to the best of my information that at the time of his capture, he had an appointment, as Lieutenant Colonel, from the State of New York in a Regiment commanded by Colonel Warner. Though he may have been called Colonel in some Letters of mine, it was either thro misconception at the time or by a concise & familiar mode of expression, which frequently applies that term to a Lieutenant Colonel. I shall therefore expect him in exchange for Mr Campbell.
I am, by no means, sensible of the propriety of so rigorous a proceeding as you have adopted in the case of Captains Robinson and Galt—especially as it respects the former. Your Letter gave me the first notice, I had, of any circumstance of the affair, and I can, without scruple, assure you, I am not conscious, that they had any sinister view in what they did. It is evident, no deception nor any thing unfair could have been intended by Captain Robertson, as he was previously announced to you and your passport obtained. He was a person too well known in philadelphia to have hoped to escape detection, under the mask of a fictitious and disguised character. The destruction of the Armed brig he formerly commanded, threw him out of actual employment; and his taking charge of the Shallop, destined to convey relief to the unfortunat⟨e,⟩ can only be deemed an instance of his condescension. I know nothing of Captain Galt, but it is not improbable he was actuated by similar motives. If the conduct of both or either of them was influenced in part by other incentives, I am persuaded they only related to private and personal concerns and might authorise a charge of indiscretion rather than of ill design. You were expressly told that Captain Isaiah Robinson was to have charge of the Shallop—your own passport

ought to have protected him; since it is not pretended, that he committed any act in the execution of his commission, which could have forfeited it’s protection. I am well aware of the delicacy which ought to be observed in the intercourse of Flags, and that no species of imposition should be practised under their sanction—But there are some little deviations, which inadvertencey or the imprudence of individuals may occasion, which are more properly causes for Remonstrance than punishment. The present event on an impartial consideration will not appear any thing worse; and I think myself fully justified in demanding the immediate restoration of Captain Robinson, and desiring the release of Capt. Galt.
The conduct of Lieutt Colo. Brooks in detaining John Miller requires neither palliation nor excuse. I justify and approve it. There is nothing so sacred in the character of the Kings trumpeter, even when sanctified by a flag, as to alter the nature of things or consecrate infidelity and guilt. He was a Deserter from the army under my command, and whatever you have been pleased to assert to the contrary, it is the practice of War and Nations to seize and punish Deserters wherever they may be found. His appearing in the character he did, was an aggravation of his offence, inasmuch as it added insolence to perfidy. My scrupulous regard to the privileges of flags, and a desire to avoid every thing, that partiality itself might affect to consider as a violation of them, induced me to send orders for the release of the Trumpeter, before the receipt of your Letter; the improper and peremptory terms of which, had it not been too late, would have strongly operated to produce a less compromising conduct. I intended at the time to assure you, and I wish it to be remembered, that my indulgence, in this instance, is not to be drawn into precedent, and that should any deserters from the American Army, hereafter have the daring folly to approach our lines, in a similar manner, they will fall victims to their rashness and presumption.
I shall give orders, as you request for acknowledging the receipt of your letters at the posts where they shall be delivered.
Serjeants McMahon and Cameron were taken at a distance from their party, whither they had straggled, under very exceptionable circumstances, and were confined in Lancaster Jail, on suspicion of their being Spies. I have sent directions to have them conveyed to your lines, which nothing but a regard to the promise of my Aid de Camp would induce me to do, the conduct of these men having been so irregular and criminal as to make them justly amenable to punishment. The particulars of this affair shall be the subject of future animadversion.
Before I conclude, I think it proper to inform you, that Colo. Grayson

—Lieut. Colos. Harrison & Hamilton and Elias Boudinot, Esquire, Commissary General of prisoners are the Gentlemen appointed on my part, to meet your Commissioners. I am, Sir, with due respect &c.

Go: Washington

